                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                     Case No. 18-07621 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER LIFTING STAY AND
Northern District of California




                                                                                         GRANTING DEFENDANTS’
 United States District Court




                                  13             v.                                      MOTION TO DISMISS WITH
                                                                                         LEAVE TO AMEND; GRANTING
                                  14     DENNIS GAGNON, et al.,                          LEAVE TO FILE FIRST AMENDED
                                                                                         COMPLAINT
                                  15                  Defendants.
                                  16                                                     (Docket Nos. 16, 19, 20)
                                  17

                                  18          Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against officers of the Humboldt County Sheriff Department (“HCSD”).
                                  20   On May 10, 2019, the Court found the complaint, liberally construed, stated a cognizable
                                  21   claim under the Fourth amendment for an unlawful traffic stop and ordered the matter
                                  22   served on Defendants Deputy Dennis Gagnon and Sgt. Jesse Taylor at HCSD. (Docket
                                  23   No. 7.) Defendants filed a motion to dismiss the complaint as time-barred and for failure
                                  24   to state a claim. (Docket No. 16, hereinafter “Mot.”) On July 23, 2019, the Court granted
                                  25   Plaintiff leave to file an amendment to attempt to state sufficient facts to state a Fourth
                                  26   Amendment excessive force claim, and Defendants’ motion was stayed. (Docket No. 18.)
                                  27          Before he received the court order, Plaintiff filed a motion for leave to file a first
                                  28
                                   1   amended complaint to overcome the pleading deficiencies alleged by Defendants. (Docket
                                   2   No. 19.) A few days later, Plaintiff filed a motion “to pause or vacate” the July 23, 2019
                                   3   court order “to instead permit and grant Plaintiff to process an amended complaint.”
                                   4   (Docket No. 20.) Defendants have filed no opposition to either of Plaintiff’s motions.
                                   5          For the reasons discussed below, the Court hereby lifts the stay on Defendants’
                                   6   motion to dismiss and GRANTS it with leave to amend.
                                   7

                                   8                                            DISCUSSION
                                   9   A.     Motion to Dismiss
                                  10          Failure to state a claim upon which relief can be granted is grounds for dismissal
                                  11   under Rule 12(b)(6). Dismissal for failure to state a claim is a ruling on a question of law.
                                  12   See Parks School of Business, Inc., v. Symington, 51 F.3d 1480, 1483 (9th Cir. 1995).
Northern District of California
 United States District Court




                                  13   “The issue is not whether plaintiff will ultimately prevail, but whether he is entitled to
                                  14   offer evidence to support his claim.” Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th
                                  15   Cir. 1987).
                                  16          “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
                                  17   detailed factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds of his
                                  18   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
                                  19   recitation of the elements of a cause of action will not do.... Factual allegations must be
                                  20   enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
                                  21   Twombly, 550 U.S. 544, 553-56 (2007) (citations omitted). A motion to dismiss should be
                                  22   granted if the complaint does not proffer “enough facts to state a claim for relief that is
                                  23   plausible on its face.” Id. at 570. To state a claim that is plausible on its face, a plaintiff
                                  24   must allege facts that “allow[] the court to draw the reasonable inference that the defendant
                                  25   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). From
                                  26   these decisions, the following “two principles” arise: “First to be entitled to the
                                  27   presumption of truth, allegations in a complaint or counterclaim may not simply recite the
                                  28                                                   2
                                   1   elements of a cause of action but must contain sufficient allegations of underlying facts to
                                   2   give fair notice and to enable the opposing party to defend itself effectively. Second, the
                                   3   factual allegations that are taken as true must plausibly suggest an entitlement to relief,
                                   4   such that it is not unfair to require the opposing party to be subjected to the expense of
                                   5   discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                                   6   B.     Analysis
                                   7          Defendants move for dismissal on the grounds that the lawsuit is time-barred and
                                   8   for failure to plead sufficient facts to support a claim for relief for an unlawful traffic stop.
                                   9   (Mot. at 4-5.) Rather than file an opposition, Plaintiff filed a motion for leave to amend.
                                  10   (Docket Nos. 19.) The Court construes Plaintiff’s response as a concession that the factual
                                  11   allegations in the complaint are insufficient to state a claim, and that he desires an
                                  12   opportunity to cure the deficiencies in an amended complaint.
Northern District of California
 United States District Court




                                  13          Federal Rule of Civil Procedure 15(a) is to be applied liberally in favor of
                                  14   amendments and, in general, leave shall be freely given when justice so requires. See
                                  15   Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994); cf. id. (attempt to amend
                                  16   complaint requiring amendment of scheduling order under Fed. R. Civ. P. 16 must be
                                  17   based upon good cause). “In the absence of any apparent or declared reason–such as
                                  18   undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice to
                                  19   the opposing party by virtue of allowance of the amendment, futility of amendment, etc.–
                                  20   the leave sought should, as the rules require, be ‘freely given.’” Hall v. City of Los
                                  21   Angeles, 697 F.3d 1059, 1073 (9th Cir. 2012) (internal citations and quotes omitted).
                                  22          The Court finds good cause for granting Plaintiff an opportunity to file a first
                                  23   amended complaint because his motion for leave to amend offers sufficient facts which, if
                                  24   alleged in an amended complaint, could be sufficient to overcome the deficiencies alleged
                                  25   in Defendants’ motion to dismiss. For example, Defendants assert that the complaint does
                                  26   not allege facts stating that Defendant Gagnon lacked probable cause. (Docket No. 16 at
                                  27   6.) In his response, Plaintiff alleges that during the preliminary hearing when asked the
                                  28                                                   3
                                   1   question, “Were you sirening [sic] to stop and issue a ticket for this vehicle or to go
                                   2   investigate if there was a violation requiring a ticket or citation?”, Defendant Gagnon’s
                                   3   response was: “I hadn’t – when I initially pulled the vehicle over, I hadn’t made up that
                                   4   determination.” (Docket No. 19 at 2.) Liberally construed, this allegation indicates that
                                   5   Defendant Gagnon had no reasonable suspicion to justify the initial traffic stop.
                                   6   Furthermore, Defendants have filed no opposition to Plaintiff’s motion for leave to amend.
                                   7   Accordingly, the Court finds good cause to grant Plaintiff an opportunity to file an
                                   8   amended complaint to correct the deficiencies in the complaint.
                                   9          With respect to timeliness, Defendants argue that the matter is time-barred because
                                  10   Plaintiff filed the action after the two-year period for personal injury claims had expired.
                                  11   (Docket No. 16 at 4-5.) However, the Court notes that Plaintiff could have become aware
                                  12   of the factual basis of this claim no earlier than the preliminary hearing when Defendant
Northern District of California
 United States District Court




                                  13   Gagnon’s testimony was elicited, which may alter the date when this claim accrued such
                                  14   that it is not time-barred. Because this argument has not been fully briefed, the Court will
                                  15   not grant the motion to dismiss on the grounds of timeliness.
                                  16          In conclusion, Plaintiff has already been granted an opportunity to file an
                                  17   amendment to state a Fourth Amendment excessive force claim. (Docket No. 18.)
                                  18   Permitting him to file an amended complaint to set forth all the claims in a single pleading
                                  19   would be efficient and would simplify briefing in this matter. Furthermore, Defendants do
                                  20   not oppose Plaintiff’s motion for leave to amend. Accordingly, Defendants’ motion to
                                  21   dismiss is GRANTED but with leave to amend. (Docket No. 16.) Plaintiff’s motion for
                                  22   leave to file a first amended complaint is GRANTED. (Docket No. 19.) Plaintiff’s motion
                                  23   to vacate the Court’s July 23, 2019 order is DENIED. (Docket No. 20.)
                                  24

                                  25                                         CONCLUSION
                                  26          For the reasons discussed above, the Court orders as follows:
                                  27          1.      Defendants’ motion to dismiss is GRANTED for failure to state sufficient
                                  28                                                 4
                                   1   facts to support a claim for relief. (Docket No. 16.) The dismissal is with leave to amend.
                                   2   Accordingly, Plaintiff’s motion for leave to file a first amended complaint is GRANTED.
                                   3   (Docket No. 19.) Plaintiff’s motion to vacate the last court order is DENIED as moot.
                                   4   (Docket No. 20.)
                                   5            2.        Within twenty-eight (28) days of the date this order is filed, Plaintiff shall
                                   6   file a first amended complaint using the court’s form complaint to state sufficient facts to
                                   7   state Fourth Amendment claims for unlawful detention and excessive force. The amended
                                   8   complaint must include the caption and civil case number used in this order, Case No. C
                                   9   18-07621 BLF (PR), and the words “FIRST AMENDED COMPLAINT” on the first page.
                                  10   Plaintiff must answer all the questions on the form complaint in order for the action to
                                  11   proceed.
                                  12            The amended complaint supersedes the original, the latter being treated thereafter as
Northern District of California
 United States District Court




                                  13   non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  14   Consequently, claims not included in an amended complaint are no longer claims and
                                  15   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  16   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  17            This order terminates Docket Nos. 16, 19, and 20.
                                  18            IT IS SO ORDERED.
                                  19   Dated: _____________________
                                               August 26, 2019                                ________________________
                                                                                              BETH LABSON FREEMAN
                                  20
                                                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting MTD; Granting LTA
                                       PRO-SE\BLF\CR.18\07621Silverman_grant-mtd.wlta
                                  26

                                  27

                                  28                                                      5
